Title: To Alexander Hamilton from Uzal Ogden, 12 February 1800
From: Ogden, Uzal
To: Hamilton, Alexander

Newark [New Jersey], Feb. 12, 1800.
Dear Sir;
I send you, ⅌ post, two Discourses, occasioned by the Death of General Washington. As you were much more acquainted with him than my self, I shall be obliged, if you will freely point out the Defects of the Publication, as it may be reprinted. I am, with great Esteem and Regard,
Dear Sir,   Your most obedient humble Servant
Uzal Ogden
Major General Hamilton.

 